CaSe 18-04145-5-Dl\/|W DOC 44 Filed 11/20/18 Entel’ed 11/20/18 15215234 Page 1 Of 6

\ §
Fi|| in this information to identify your case:_ F L E D

\
oebtor 1 \ to

First ` acme l Midd|e Name

NUV 2 02016

STEPHAN|E J. BUTLER, CLERK
U.S. BANKRUPTCY COURT
t|lknown)

EASTERN DISTRlCTBB§;eck inns is an
. mended filing
Official Form 1OSE/F

Schedule EIF: Creditors Who Have Unsecured Claims 12115

Be as complete and accurate as possible. Use Part 1 for creditors with PRtORiTY claims and Part 2 for creditors with NONPR[OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B:Property(Ofticial Form 106A!B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Credr'tors l/Vho'Have Claims Secured by Property. lt more space ls
needed, copy the Fart you need, fill it outl number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known}.

 

Debtor 2
[Spouse, if tiling) F`ust Narne

 

Middla Narne LaslNama

!;`_T_District of

W@MW

United Stales Bankruptcy Court

13 OW

Case number

 

 

 

m List Al| of ‘t'our PR|OR|T¥ Unsecured Claims

 

.1.¢ Do any creditors have priority unsecured claims against you?

Cl No. co 10 Part 2.
El Yes.

 

2.1

` eat

   

 

 

 

Pn'ority redito\‘s Name

 

 

Num‘oer Street

 

 

City State Z|i-" Code

Wh incurred the debt? Check one.
%)l;)ebtor 1 only

m Debtor 2 only

n Debtor‘l and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

19 No
\:l Yes

;.- List all of your priority unsecured claims. lf a creditor has more than one priority unsecured claim. list the creditor separately for each claim For
each claim listedl identify what type of claim it' is. if a claim has both priority and nonpriority amounts. list that ctaim here and show both priority and
nonpriority amounts. As much as possible. list the claims' in alphabetical order according to the creditors name. lt you have more than two priority
unsecured claims, till out the Continualion Page ofPart1. lt more than one creditor holds a particular claim. list the other creditors in Part 3.

(For an explanation__of each type of claim, see the instructions for this form ln the instruction booklet.)

 

Last 4 digits of account number $ g $' $

 

When was the debt incurred?

As of the date you file, the claim' ls: Check all that apply.
n Contingent

n Unliquidated

m Disputed

Ty of PRlOR|TY unsecured claim:
gilmoch support obligatio ns
n Taxes and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

n Other. Specify

 

 

2.2 |

 

Pn'ority Cred’ltors Name

 

Numher Street

 

 

City Stata ZlP Code

Who incurred the debt? Check one.

n Debtcr1 only

n DebtorZ only

U oebtor 1 and oemorz only

Cl At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

n No
n ‘fes

 

Last4 digits of account number _ __ _ ___ $ 3 $

When was the debt incurred?

As of the date you fi|e, the claim is: Check alt that apply.
0 Contingent

n Unliquidated

Cl_ Disputed

Type of PR|OR|T\' unsecured c|atm:
m Domestic support obligations
m Taxes and certain other debts you owe the government

m Claims for death or personal injury while you were
intoxicated

ill other. specify

 

 

Ol‘Ecial Form 106E1'F

Schedule EiF: Creditors Who Have Unsecured Claims

page 1 of__

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Priority Creditors Narrle

 

Number Slreet

 

 

Clty State ZlP Code

Who incurred the debt? Check one.

C\ Debtor‘l only

m Debtor2 only

a Debtor 1 and Debtor 2 only

l:.l At least one of the debtors and another

C] Check if this claim is for a community debt

ls the claim subject to offset?

Cl No
n Yes

 

CaSe 18-04145-5-Dl\/|W DOC 44 Filed 11/20/18 Entel’ed 11/20/18 15:15:34 Page 2 Oi 6
Debtor 1 Case number (irl<.-icwnl
FlrstName Middle Name LastNamc
m¥our PRIOR|TY Unsecured`Claims -- Continuation Page
After listing any entries on this page, number them beginning with 2.3. followed by 2.4, and so forth. `T_otal claim " Pri_<_'i_rity `;r ;: 1:l'ilo:ripr'i'¢":ritj'¢‘_;n
. - l 1 amount h - amount '
` Last 4 digits of account number _ ___ __ _ $ 5 5
Priority Creditol‘s Narrle
When was the debt incurred?
Number Street
As of the date you fi|e, the claim is: Check all that apply. _
0 n Contl'ngent '
city state zll> cccc U unliquidated
n Disputed
Who incurred the debt? Checkone.
ij penrod only Type of PRIOR|TY unsecured claim:_
g Debtorz only Cl Domestic support obligations
Debmm and Debwrz only n 'T`a>les and certain other debts you owe the government
l:l At least one of the debtors and another . .
cl Claims for death or personal injury while you were
|:l Check if this claim is fora community debt _ mt°"'°ated
' n Otl'ler. Specify
ls the claim subject to offset?
Cl No
Cl Yes
Lacwi digits cr account number _ __ _ _ $ $ $
Pl'lority Creditors Name
When was the debt incurred?
Number Street
As of the date you filel the claim is: Check all that apply.
\:l Corltingent
city sec zia cadc El unliquidated
El Disputed
Who incurred the debt? Check one.
Cl Debtor1 only Type of PR|OR|TY unsecured claim:
g Debtor 2 mg b l n Domeslic support obligations
camel-1 an De tar 2 on y n Taxes and certain other debts you owe the government
n At least one of the debtors and another . . . .
m Claims for death or personal lnjury while you were
El check irthic claim is rcr a community debt "“°x'°a‘ed
C| ollicr. specify
ls the claim subject to offset?
C| No
Cl Yes
. Last 4 digits of account number _ ____ ___ _ 5 3 5

 

When vlras the debt incurred?

As of the date you file, the'claim is: Check ali that apply.

Cl Contingent
El unliquidated
cl Disputed

Type of PR|ORITY unsecured claim:

El Domestic support obligations
n Taxes and certain other debts you owe the government

El Claims for death or personal injury while you were
intoxicated

 

n Other. Speci`fy'

 

 

 

Ofticlal Form 106E/F

Schedule EIF: Creditors Who Have Unsecured Claims

page _ of __

CaSe 18-04145-5-Dl\/|W DOC 44 Filed 11/20/18 Entel’ed 11/20/_18 15215:34 Page 3 Of 6

\

Debtor 1

 

l-'ll'st Narrle Middio Nama LaslName

M List All of Your NONPR|OR|TY Unsecured Claims

Case number (irlmcnn)

 

3. Do any creditors have nonpriority unsecured claims against you?

Yes

claims till out the Conlinuation Page of Part 2.

`El

 

Nonpriority Creditol‘s Name

 

 

l:l No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4. List all of your nonpriority unsecured claims in the alphabetical order of tha creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim llsted, identify what type of claim lt is. Do not list claims already - '
included in Part 1. if more than one creditor holds a particular claiml list the other creditors in Part 3.lf you have more than three nonpriority unsecured t

 

Last-4 digits of account number_ _

When was the debt incurred?

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

n Debtor1 only

l:l Debtor 2 only

n Debtor1 and Debtor 2 only

m At least one of the debtors and another

Cl Check if this claim is for a community debt

is the claim subject to offset?
a No
El Yes

 

Nurnber Street
city stare zlP cadc As of the date you fiie, the claim is: Check all that app|y.
0 Contirlgent
Who incurred the debt? Check one. n Un|iqur~dated
Cl Debtor 1 only Ci oispuicc
l:l Debtor 2 only
El Debrcr1 and Debtor 2 only Type of NONPFt|OR|TY unsecured claim:
l:i At least one of the debtors and another n Student hans
n check if this crairrr rs for a community debt n Obligations arising out ol' a separation agreement or divorce
that you did not report as priority claims -
ls the Clalm Sl-llil.leiit to °ffset? cl Debts to ension or profit-sharing lansl and other similar debts
P P _
l:l NO Cl olhcr. specify
l:l Yes
4-2 Last 4 digits of account number _ _ _ _____
Nonpn'on'ly creditors Name When was the debt incurred?
Nurnber Street
As of the date you filel the claim is: Check all that apply.
Cily State ZlP Code n Contrngem
Who incurred the debt? Check one. l;l Unliqul'daied
Cl Debtor 1 only l:l Disputed
n Debtor2 only
m Debrorr and Debror 2 only Type of NONPR|OR|T¥ unsecured claim:
n At least one of the debtors and another l:l Student loans
r:| _ _ _ _ _ m Obligations arising out ol‘ a separation agreement or divorce
Check lf this claim is for a community debt mary°u did nor report as priority claims
15 the claim Subject to offset? n Debts to pension or profit-sharing plans, and other similar debts
Cl No n Olher. Specify
n Yes
4.3 . .
Last 4 diglts of account number _ _ _ _
Norlpriority Crediiol's Name _
When was the debt incurred?
Number Stree'i
Ciry mate er code As of the date you fi|e, the claim is: Check all that apply.

n Contingent
Ei unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

l:l Obligations arising out ot a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing pians, and other similar debts

n 01her. Specify

 

 

Oi‘ficial Form 106El'F

Schedule EIF: Creditors Who Have Unsecured Claims

page _ of _

 

CaSe 18-0414_5-5-Dl\/lW DOC 44 Filed 11/20/18 Entel’ed 11/20/18 15215:34

c

Debtor1

 

Flrst Narrle Middlc Name Last |\tame

CESB number (r'fknowrl)

Your NONPR|OR|TY Unsecured Claims - Continuation Page

Page 4 of 6

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

Nonpri`ority Creditors Name

 

Number Street

 

City State ZlP Code

who incurred thc dobt? check on`o.

n Debtor1 only

Cl occtorz only

l:l Debtor1 and Debtor 2 only

l'_`| At least one clinic debtors end another

n Check if this claim is for a community debt

ls the claim subject to offset?

n No
n Yes

 

Last 4 digits of account number _

When was the debt incurred?

As of the date you fi|e, the claim is: Check ali that appty.

l:l Contingent
Ei unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

l:] Student loans

m Obilgations arising out of a separation agreement or divorce that
you did not report as priority claims

-El Debts to pension or profit-sharing plans, and other similar debts

C] Other. Specify

 

Of'Hcial Form tuSE/F

Schedule EIF: Creditors Who Have Unsecured Claims

Atter listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. `;= ;Total claimlz`:
Last4 digits ot account number _ ____ _ __ $
Nonprtority Creditors Name
When was the debt incurred?
N b Stre t . . .
um er e As of the date you flie, the claim ls: Check all that sppty.
gay State ZlP Ccds El Contingent
_ Cl unliquidated
Who incurred the debt? Check one. n Drspured
n Debtor1 only
l:l Debtorz only Type of NONPR|ORlTY unsecured claim:
g Debtor1 and Debtor 2 only n Student roans
At leasl one of me debtors and ammar n Obligatlons arising out ol' a separation agreement or divorce that
CI Check if this claim is for a community debt you dld not regan as pnean cl?'lms _ _
cl Debts to pension or profit-sharing plans, and other slmilar debts
ls the claim subject to offset? C] ether Sr,eciry
n No
l:l Yes
_l Last4 digits of account number _ _ _ _ $
Nonpriority Creditors Nama .
- When was the debt incurred?
N b Str t
um er ea As of the date you fite, the claim is: Check all that apply.
Ciry State ZlP Ccde la Contingent
v Cl Unliquidated
Who incurred the debt? Check one. n Disputed
l:l Debtor1 only
Cl Debtorz only Type of NONPR|ORlTY unsecured claim:
g Debtor1 and Debtor Zonly n Student loans
m least one of me debtors and another n Obligailons arising out ol‘ a separation agreement or divorce that
El Check if this claim is for a community debt you dm not mean as pm_mty claims _
cl Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? C] gmer_ Sr,ecify
El No
|'_`| Yes
_i- 5

page ___ of _

 

CaSe 18-04145-5-Dl\/|W DOC 44 Filed 11/20/18 Eiilei’ed 11/20/18 15215234 Page 5 Oi 6

Debtor 1 ` Case number iifimowrri
Flrsl Narnc Middle blame Last Namc ‘

m List Others to Be Notified About a Debt That You A|ready Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Simiiarly. if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts in Parts 't or 2, do'not fill out or submit this page.
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check orie}: l:l Part 1: Creditors with Priority Unsecured Claims
Numbef met t l;l Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number_ _ _
City Slale ZlFl Code
On which entry in Part 1 or Part 2 did 'you list the original creditor?
Nama
Line _ of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
N"""be' S"Eet . Cl Part 2: Creditors with Nonpriority Unsecured
Claims -
v Last 4 digits of account number_ _____ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check orie): Cl Part 1: Creditors with Priority Unsecured Claims
Nu'“her 5“‘*" n Part 2: Creditors with Nonpriority Unsecured
- Claims
Last 4 digits of account number_ _ _ _
city _ __ state zii= code j 7 _ _ _ _ _ _ _ _
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check orie): El Part 1: Creditors with Priority Unsecured Claims
N‘-'m"el' 5“€€* - El Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of account number_ _ __ _
city state ziP code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check orie): Cl Part 1: Creditors with Priority Unsecured Claims
N"mbe' - Slleef n Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of-account number___ ___ _ _
cig slate ziP code '
On which entry in Part1 or Part 2 did you list the original creditor?
Name
_ Line of (Check orie): El Part 1: Creditors with Priority Unsecured Claims
N""'“be' 5"99‘ Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits of account number __ _ __
city - state zii= code
N On which entry in Part 1 or Part 2 did you list the original creditor?
ama
Line of (Check one): fl Ead 1: Creditors with Priority Unsecured Claims
5 . _
Number treat |:l Part 2; Creditors with Nonpriority Unsecured
Claims
my 5th ZlP ends Last 4 digits of account number_ _ _ __

 

 

Ofllclal Form 106EIF Schedule EIF: Creditors Who Have Unsecured Claims page _ of_

_5 CaSe 18-04145-5-D|\/|W DOC 44 Filed 11/20/18 Eiilei’ed 11/20/18 15215:34 Page 6 Of 6

Debtor 1

 

\" ' First Name Midd.ie Name Last Narne

m Add the Amounts for Each Type of Unsecured Claim

Case number (iiioroiwii

 

Total claims
from Part 1

Total claims
from Part 2

6i.

 

6a.

Sc.

6cl.

Ge.

6h.

Domestic support obligations

.Taxes and certain other debts you owe the

government

Claims for death or personal injury while you were
lntoxlcated

Other. Add all other priority unsecured claims.
Wrile that amount here.

Total. Add lines 6a through 6d_

. Student loans `

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Deth to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

Sa.

Gb.

6a.

6d.

Se.

6i.

69.

Sl"l.

Si.

ei.

s. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claim

+$

 

 

 

 

Total claim

 

 

 

 

 

Of'licial Form 106Ei'F

Schedule EIF: Creditors Who Have Unsecured Claims page_ oi___

 

